Me. Justice Figueeas,
after making the above statement of facts, delivered the following opinión of the court:
Substantially all the findings of fact and conclusions of law of the lower court, excepting the third, are accepted.
Although article 1937 of the Civil Code provides that creditors and any other person interested in validating a prescription may benefit thereby, notwithstanding the express or implied renunciation of the debtor or owner, this power is subordinate to the provision of article 1111 of aforesaid code, and it has not been shown that the creditor Berrios had attached the property of which the debtor is in possession in order to collect what is due him.
Costs should be imposed upon the litigant who loses his case on all points. Pursuant to aforesaid articles and to Section 63 of General Order No. 118, of August 15, 1899, *579we adjudge that we should affirm, and do affirm, the judgment rendered by the District Court of San Juan, December 10, 1902, with costs against .apellant.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Sulzbacher and MacLeary, concurring.